19-13761-jps   Doc 6   FILED 06/17/19   ENTERED 06/17/19 17:37:25   Page 1 of 12
19-13761-jps   Doc 6   FILED 06/17/19   ENTERED 06/17/19 17:37:25   Page 2 of 12
19-13761-jps   Doc 6   FILED 06/17/19   ENTERED 06/17/19 17:37:25   Page 3 of 12
19-13761-jps   Doc 6   FILED 06/17/19   ENTERED 06/17/19 17:37:25   Page 4 of 12
19-13761-jps   Doc 6   FILED 06/17/19   ENTERED 06/17/19 17:37:25   Page 5 of 12
19-13761-jps   Doc 6   FILED 06/17/19   ENTERED 06/17/19 17:37:25   Page 6 of 12
19-13761-jps   Doc 6   FILED 06/17/19   ENTERED 06/17/19 17:37:25   Page 7 of 12
19-13761-jps   Doc 6   FILED 06/17/19   ENTERED 06/17/19 17:37:25   Page 8 of 12
19-13761-jps   Doc 6   FILED 06/17/19   ENTERED 06/17/19 17:37:25   Page 9 of 12
19-13761-jps   Doc 6   FILED 06/17/19   ENTERED 06/17/19 17:37:25   Page 10 of 12
19-13761-jps   Doc 6   FILED 06/17/19   ENTERED 06/17/19 17:37:25   Page 11 of 12
19-13761-jps   Doc 6   FILED 06/17/19   ENTERED 06/17/19 17:37:25   Page 12 of 12
